MEMORANDUM ON MOTIONS EOR REHEARING AND TO DISMISS

Per Curiam:

The plaintiff has filed a motion for rehearing of the case- and a very elaborate argument in support thereof. This motion is equivalent to a motion for a new trial and has-been considered as such. The principal ground of the motion is that the Journeycake case (28 C. Cls. 281, 155 U. S. 196) and Whitmire ease (30 C. Cls. 138, 30 C. Cls. 180) have been in effect overruled by the Supreme Court so far as they pertain to the questions involved in the case at bar. With this we cannot agree, and we also think that the holding of the court on the question of former adjudication-should be adhered to. The motion for rehearing is therefore overruled.
*9The Eastern or Emigrant Cherokees and the Western or Old Settler Cherokees, sometimes called Cherokees by blood, have filed a motion for leave to file a motion to dismiss the plaintiff’s petition. At the time the demurrer was sustained, an order was entered dismissing the petition and this order having been made and the petition dismissed, the motion for leave to file a motion to dismiss the petition becomes unnecessary and it is overruled.